19-10747-shl        Doc 435        Filed 07/29/20 Entered 07/29/20 18:57:38                      Main Document
                                                Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 7
In re                                                      :
                                                           : Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

     AMENDED FINAL REPORT OF DEBTOR UPON CONVERSION OF CHAPTER 11
       CASE TO CHAPTER 7 CASE PURSUANT TO BANKRUPTCY RULE 1019(5)

          The Debtor is filing this Amended Final Report to:
          (i) include the professional fees of Torys LLP and Richard J. Lynne, C.P.A., P.C. in
          Section III.A;1
          (ii) clarify certain information regarding professional fees; and
          (iii) update the Debtor’s assets to reflect the Amended Schedules A/B [Docket No. 432].

     I.   Cash

              a) Cash balance on hand at date of conversion                       $204,638.81
              b) The bank name and last four digits of account numbers
                 where all of the cash held on conversion date was
                 located are as follows:2
                      a. Wells Fargo Everyday Checking (1619)
                      b. Wells Fargo Everyday Checking (6143)
                      c. Citibank Checking (0472)

    II.   Accounts Receivable

              No amount is due on account of accounts receivable to the Debtor’s individual
              estate from other entities or individuals on the date the case was converted to a
              chapter 7 case.




1
  The Torys LLP fees were included in the Final Application of Torys LLP, as Counsel to Debtor, for Services
Rendered and Reimbursement of Expenses Incurred for the Period April 1, 2019 Through April 26, 2019 [Docket
No. 228] and are restated herein out of an abundance of caution. Richard J. Lynne, C.P.A., P.C. will file a final fee
application with the Court.
2
  The Debtor has filed a motion claiming social security payments in these accounts as exempt property. [Docket
No. 412].


FH5151361.6
19-10747-shl        Doc 435
                         Filed 07/29/20 Entered 07/29/20 18:57:38                              Main Document
                                        Pg 2 of 6
Page 2 Amended Final Report of Jeffrey Lew Liddle, Debtor Case 19-10747


III.     Total Post-Petition Unpaid Debts As of July 7, 2020

         A. Total post-petition unpaid debts incurred during Chapter 11 case:                     $1,032,032.88

          Name and Address of Unpaid Creditors                    Amount Unpaid

          Department of Treasury – IRS                            $36,8703
          2 Metrotech Center
          Brooklyn, NY 11201
          New York State Tax & Finance Department                 $1,455.80
          15 Metrotech Ctr, Suite 4
          Brooklyn, NY 11201
          South Fork Storage Corp.                                $13,716.18
          11 Tradesman Path
          PO Box 1889
          Bridgehampton, NY 11932
          Suffolk County Comptroller                              $250.99
          330 Center Drive
          Riverhead, NY 11901
          Town of Southampton                                     $37,334.044
          116 Hampton Road
          Southampton, NY 11968
          Town of Southampton                                     $9,118.385
          116 Hampton Road
          Southampton, NY 11968
          Town of Southampton Water Authority                     $130.636
          18 Ponquogue Ave
          Hamptons Bay, NY 11946

    Professional7              Amount Requested in Last Interim Amount Billed and Unpaid
                               Fee Application (November 1,
                               2019 to April 30, 2020)
    Foley Hoag LLP             $530,700.55 [Docket No. 381]                   $283,645.098



3
  This amount consists only of the 2018 Federal Income Taxes.
4
  This amount consists of the property tax bill for 560 Main Street.
5
  This amount consists of the property tax bill for 554 Main Street
6
  The Debtor issued checks to the Water Authority which did not clear because the chapter 7 trustee was appointed
and his accounts were frozen.
7
  All professional fees are subject to notice, hearing, and court approval under the fee application process.
8
  Total amount billed and unpaid as of June 29, 2020. Foley Hoag will submit its May and June bills as part of its
final fee application.


FH5151361.6
19-10747-shl         Doc 435
                         Filed 07/29/20 Entered 07/29/20 18:57:38                                  Main Document
                                        Pg 3 of 6
Page 3 Amended Final Report of Jeffrey Lew Liddle, Debtor Case 19-10747


    Professional7               Amount Requested in Last Interim Amount Billed and Unpaid
                                Fee Application (November 1,
                                2019 to April 30, 2020)
    EisnerAmper                 $39,301.00 [Docket No. 382]                      $41,396.009
    Tory’s                                           N/A                         $27,156.7210
    Richard J. Lynne,                                N/A                         $9,957.511
    C.P.A., P.C.

          B. Estimated tax liabilities arising from income from anticipated K-1: $695,51812

IV.       Date that Matrix of Unpaid Creditors during the Chapter 11 case was Filed

          July 7, 2020 [Docket No. 403]

V.        Original Chapter 11 Assets

    Description of Asset                 Value Scheduled in             Notes
                                         Schedules A & B
    Single-family home at 560            $3,500,00013                   As set forth in the Amended
    Main Street, Quiogue, NY                                            Schedules [Docket No. 432]
    11978
    Single-family home at 554            $800,00014                     As set forth in the Amended
    Main Street, Quiogue, NY                                            Schedules [Docket No. 432]
    11978
    Jeep, Wrangler Sahara, Year          $10,00015                      Title held by Debtor but gifted to
    2013                                                                Debtor’s daughter in 201316
    Jeep, Cherokee, Year 2008            $2,50017                       Title held by Debtor but gifted to
                                                                        Debtor’s son in 201618



9
  Total amount billed and unpaid as of June 30, 2020, consisting of holdbacks and fees paid after April 30, 2020.
10
   This amount represents the 20% holdback in fees from Tory’s final fee application. [Docket No. 228].
11
   Richard Lynne will file a final fee application with this Court.
12
   This is the estimated personal income tax burden incurred after applying the Debtor’s personal carryover of net
losses, charitable contribution carryforward and personal administrative expenses to the Liddle & Robinson L.L.P.
net income allocation. Lynne Decl. [Docket No. 290-4]
13
   Estimated value as of March 11, 2019
14
   Estimated value as of March 11, 2019
15
   Estimated value based on valuation by Edmunds.com.
16
   The Debtor states that these cars were gifted to his children for their use, but there is no document evidencing the
gift.
17
   Estimated value based on valuation by Edmunds.com.
18
   The Debtor states that these cars were gifted to his children for their use, but there is no document evidencing the
gift.


FH5151361.6
19-10747-shl          Doc 435
                         Filed 07/29/20 Entered 07/29/20 18:57:38                               Main Document
                                        Pg 4 of 6
Page 4 Amended Final Report of Jeffrey Lew Liddle, Debtor Case 19-10747


 Description of Asset                     Value Scheduled in          Notes
                                          Schedules A & B
 Household goods and                      $12,625                     As set forth in the Amended
 furnishings                                                          Schedules [Docket No. 432]
 Collectibles of Value                    $111,87519                  As set forth in the Amended
                                                                      Schedules [Docket No. 432]
 Equipment for Sports and                 $1,000                      As set forth in the Amended
 Hobby                                                                Schedules [Docket No. 432
 Clothes                                  $3,500                      As set forth in the Amended
                                                                      Schedules [Docket No. 432]
 Jewelry                                  $1,600                      As set forth in the Amended
                                                                      Schedules [Docket No. 432]
 Wine Cellar                              $125,000                    Jointly owned with Debtor’s wife and
                                                                      daughter
 401(k) Principal Financial               $3,352.24                   As set forth in the Amended
                                                                      Schedules [Docket No. 432]
 IRA Morgan Stanley                       $3,093                      As set forth in the Amended
                                                                      Schedules [Docket No. 432]
 PSEG Long Island Deposit                 $1,590                      As set forth in the Amended
                                                                      Schedules [Docket No. 432]

VI.        Non-Exempt Assets Deposited into DIP Accounts During Case

 Description of Asset                     Date Acquired               Value
 Monthly Draw from Firm                   4/4/2019                    $500
 Monthly Draw from Firm                   4/5/2019                    $1,000
 Monthly Draw from Firm                   4/15/2019                   $6,500
 Monthly Draw from Firm                   4/29/2019                   $7,500
 Monthly Draw from Firm                   4/30/2019                   $15,000
 Monthly Draw from Firm                   10/1/2019                   $3,000
 Outstanding Draws (June to               11/1/2019                   $72,000
 October 2019) from Firm
 Monthly Draw from Firm                   12/12/2019                  $15,000
 Monthly Draw from Firm                   12/20/2019                  $15,000
 Monthly Draw from Firm                   2/5/2020                    $15,000

19
     Of this amount, $11,875 is owned by the Debtor and $100,000 is jointly owned by the Debtor and his wife.


FH5151361.6
19-10747-shl        Doc 435
                         Filed 07/29/20 Entered 07/29/20 18:57:38                              Main Document
                                        Pg 5 of 6
Page 5 Amended Final Report of Jeffrey Lew Liddle, Debtor Case 19-10747


 Description of Asset                   Date Acquired                Value
 Monthly Draw from Firm                 2/11/2020                    $15,000
 Monthly Draw from Firm                 2/27/2020                    $15,000
 Debtor’s Share of Proceeds             4/2/2019                     $1,093,837
 from Sale of Manhattan co-op
 apartment co-owned with
 Debtor’s wife
 Monthly Draw from Firm                 4/6/2020                     $15,000
 Monthly Draw from Firm                 5/7/2020                     $15,000

VII.    Litigation-Related Assets of the Estate

 Litigation Claims                     Date                          Value
 Appeal of Jeffrey Lew Liddle          Notice of Appeal              At least $500,00020
 as Defendant Appellant in the         was filed on March
 Action, Counsel Financial, II         11, 2019.
 LLC vs Liddle & Robinson              Appellant’s opening
 LLP, Jeffrey Lew Liddle,              brief was filed on
 Blaine H. Bortnick, and               January 24, 2020.
 James Ryan Hubbard (App.
 4th Dep’t, Case Nos. 19-              Respondent’s brief
 01661, 19-01662)                      was filed on May 21,
                                       2020.
                                       Appellant’s reply
                                       brief was filed on
                                       June 1, 2020.
                                       Oral argument was
                                       scheduled for June
                                       24, 2020, but has
                                       been adjourned.
 Administrative Claim for                                            Contingent; Unliquidated
 Debtor’s Services to the
 Liddle & Robinson, L.L.P.
 Estate for the Actual,
 Necessary Costs of
 Preserving The Estate,
 Including Wind-Up Services




20
  The Debtor’s wrongful attachment claim against Plaintiff-Respondent Counsel Financial II is not limited to the
undertaking of $500,000. CPLR 6212(b).


FH5151361.6
19-10747-shl     Doc 435 Filed 07/29/20 Entered 07/29/20 18:57:38                 Main Document
                                        Pg 6 of 6
Page 6 Amended Final Report of Jeffrey Lew Liddle, Debtor Case 19-10747


 Litigation Claims                Date                     Value
 Claim Against Liddle &           See description in       $1,224,518
 Robinson, L.L.P. for             motion filed on
 Debtor’s Substantial             6/4/2020
 Contribution to the Estate       [Case No. 19-12346,
                                  Docket No. 290]
 Claim Against Liddle &           See description in       $101,445.86
 Robinson, L.L.P. for             motion filed on
 Allowance and Payment of         6/4/2020
 Administrative Expense           [Case No. 19-12346,
 Previously Paid to Foley         Docket No. 291]
 Hoag
 Proof of Claim against           7/9/2020                 At least $37,000,000.00
 Liddle & Robinson, L.L.P.        [Case No. 19-12346,
                                  Claim No. 35]

VIII. Executory Contracts and Unexpired Leases

The Debtor has not assumed or rejected any unexpired leases or any other executory
contracts.

The Amended Final Report above, consisting of 6 pages, has been prepared by the Debtor, who
declares under penalty of perjury that the statements contained therein are true and correct to the
best of his knowledge, information, and belief.

Dated: July 29, 2020                          Signed:        /s/ Jeffrey Lew Liddle
                                                             Debtor




FH5151361.6
